DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201900089874, filed on 04th Jan., 2019.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XUE et al. (No. CN102931330).


Regarding Claim 1, (Original) XUE et al. teach a LED display device ([0007], FIG. 1-4, i.e. LED flat panel display unit), comprising:
a LED display substrate ([0022], FIG. 1-4, i.e. substrate 1) and a driving substrate ([0024], FIG. 1-4, i.e. drive substrate 3) opposite to each other (FIG. 1-4, i.e. away from, as shown by the figure(s)); wherein
the LED display substrate (i.e. please see above citation(s)) comprises:
a base ([0022], FIG. 1-4, i.e. substrate 1) and a plurality of LED chips ([0022], FIG. 1-4, i.e. LED chips 2) located on a side ([0022], FIG. 1-4, i.e. top side) of the base (i.e. please see above citation(s)) distal to (FIG. 1-4, i.e. away from, as shown by the figure(s)) the driving substrate (i.e. please see above citation(s));
the driving substrate (i.e. please see above citation(s)) comprises:
a PCB ([0022], FIG. 1-4, i.e. LED chip 2) and a driving control element ([0022], FIG. 1-4, i.e. circuit 11),
wherein the driving control element (i.e. please see above citation(s)) is located on (FIG. 1-4, i.e. as shown by the figure(s)) the PCB (i.e. please see above citation(s)), and
the driving control element (i.e. please see above citation(s)) is electrically coupled to ([0022], FIG. 1-4, i.e. connect the anodes) the plurality of LED chips (i.e. please see above citation(s)) through a plurality of first signal wires ([0022], FIG. 1-4, i.e. circuits 11) for providing driving signals ([0024], FIG. 1-4, i.e. drive circuit) for the LED chips (i.e. please see above citation(s)).
Regarding Claim 2, (Original) XUE et al. teach the LED display device of claim 1, wherein the plurality of first signal wires (i.e. please see above citation(s)) are located on a side (FIG. 1-4, i.e. top side, as shown by the figure(s)) of the base distal to (FIG. 1-4, i.e. as shown by the figure(s)) the driving substrate (i.e. please see above citation(s)).
Regarding Claim 16, (Original) XUE et al. teach the LED display device of claim 1, wherein each of the LED chips (i.e. please see above citation(s)) is an LED flip chip ([0018], FIG. 3, i.e. LED chip flip-chip).
Regarding Claim 18, (Original) XUE et al. teach the LED display device of claim 1, wherein the base (i.e. please see above citation(s)) is a glass substrate ([0022], FIG. 1, i.e. silicon).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. (No. CN102931330) in view of AHMED et al. (US Patent/PGPub. No. 20200043901).

Regarding Claim 3, (Original) XUE et al. teach the LED display device of claim 2.
However, XUE et al. do not explicitly teach

the driving substrate further comprises a plurality of second conductive coupling elements which are located on a side of the PCB facing the base and are electrically coupled to the driving control element,
wherein the plurality of second conductive coupling elements are electrically coupled to the plurality of first conductive coupling elements in a one-to-one correspondence.
In the same field of endeavor, AHMED et al. teach
the LED display substrate ([0026], FIG. 1-2, i.e. micro LED display 200) further comprises a plurality of first conductive coupling elements ([0025], FIG. 1-2, i.e. scan transistor 108) which are located on (FIG. 1-2, i.e. as shown by the figure(s)) the base ([0026], FIG. 1-2, i.e. backplane 202) and electrically coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the plurality of first signal wires ([0025], FIG. 1-2, i.e. scan lines) in a one-to-one correspondence (FIG. 1-2, i.e. one scan line-one scan transistor, as shown by the figure(s)); and
the driving substrate ([0026], FIG. 1-2, i.e. micro LED layers 208) further comprises a plurality of second conductive coupling elements ([0026], FIG. 1-2, i.e. pixel circuits 204) which are located on a side (FIG. 1-2, i.e. top side, as shown by the figure(s)) of the PCB ([0027], FIG. 1-2, i.e. Micro light-emitting diode (LED) display) facing the base (i.e. please see above citation(s)) and are electrically coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the driving control element ([0025], FIG. 1-2, i.e. driver),
wherein the plurality of second conductive coupling elements (i.e. please see above citation(s)) are electrically coupled to (FIG. 1-2, i.e. top side, as shown by the figure(s)) the plurality of first conductive coupling elements (i.e. please see above citation(s)) in a one-to-one correspondence (FIG. 1-2, i.e. one pixel-one scan transistor, as shown by the figure(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine XUE et al. teaching of display comprising pixels and driving circuits with AHMED et al. teaching of display comprising pixels and driving circuits having drivers and transistors to effectively transfer source to target used in fabrication of micro LED display by providing pixels and driving circuits having drivers and transistors (AHMED et al.’s [0027]).
 4, (Original) the LED display device of claim 3, wherein
AHMED et al. teach
the plurality of first conductive coupling elements (i.e. please see above citation(s)) are located on a side (FIG. 1-2, i.e. top side, as shown by the figure(s)) of the base facing the PCB (i.e. please see above citation(s)), and
the LED display substrate (i.e. please see above citation(s)) further comprises a plurality of intermediate conductive coupling elements ([0025], FIG. 1-2, i.e. data transistor 108), wherein the plurality of first conductive coupling elements (i.e. please see above citation(s)) are electrically coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the plurality of first signal wires through the plurality of intermediate conductive coupling elements respectively (i.e. please see above citation(s)).
Regarding Claim 5, (Original) the LED display device of claim 4, wherein
AHMED et al. teach
the plurality of intermediate conductive coupling elements comprise at least one of conductive adhesive (i.e. alternative limitation(s) omitted), metal wires ([0038], FIG. 1-2, i.e. metal electrode), and a FPC (i.e. alternative limitation(s) omitted).
Regarding Claim 6, (Original) the LED display device of claim 4, wherein
AHMED et al. teach
a surface ([0045], FIG. 3A, i.e. plan view of a pixel) of the base facing the PCB (i.e. please see above citation(s)) comprises a first selection area ([0045], FIG. 3A, i.e. first P/4 area), a second selection area ([0045], FIG. 3A, i.e. second P/4 area), a third selection area ([0045], FIG. 3A, i.e. third P/4 area), and a fourth selection area ([0045], FIG. 3A, i.e. fourth P/4 area) which are spaced apart from one another (FIG. 3A, i.e. as shown by the figure(s)),
wherein the first selection area, the second selection area, the third selection area and the fourth selection area (i.e. please see above citation(s)) each have a selected number of first conductive coupling elements ([0045], FIG. 3A, i.e. micro LEDs 302) uniformly distributed therein (FIG. 3A, i.e. as shown by the figure(s)), and the selected number of first conductive coupling elements in each of the first selection area, the second selection area, the third selection area and the fourth selection area (i.e. please see above citation(s)) are electrically coupled to a selected number of first signal wires ([0025], FIG. 1-3, i.e. data lines) through the intermediate conductive coupling elements, respectively (FIG. 1-3, i.e. as shown by the figure(s)).
Regarding Claim 7, (Original) the LED display device of claim 6, wherein
AHMED et al. teach
the first selection area and the second selection area (i.e. please see above citation(s)) are respectively adjacent to two opposite edges ([0045], FIG. 3A, i.e. horizontal edges) of the surface on which the first selection area and the second selection area are located (i.e. please see above citation(s)), and
the third selection area and the fourth selection area (i.e. please see above citation(s)) are respectively adjacent to other two opposite edges ([0045], FIG. 3A, i.e. vertical edges) of the surface on which the third selection area and the fourth selection area are located (i.e. please see above citation(s)).
Regarding Claim 8, (Currently Amended) the LED display device of claim 4,
AHMED et al. teach
further comprising a protective adhesive layer ([0050], FIG. 5, i.e. adhesive layer), wherein the protective adhesive layer (i.e. please see above citation(s)) covers (FIG. 1-5, i.e. as shown by the figure(s)) the plurality of LED chips, the plurality of first signal wires, and a part of the plurality of intermediate conductive coupling elements (i.e. please see above citation(s)) located on a side (FIG. 1-5, i.e. top side, as shown by the figure(s)) of the base distal to the PCB i.e. please see above citation(s)).
Regarding Claim 9, (Original) the LED display device of claim 3, wherein
AHMED et al. teach
the PCB base (i.e. please see above citation(s)) comprises a first central region ([0042], FIG. 2, i.e. one of insulating material layer 214, central) and a first peripheral region ([0042], FIG. 2, i.e. one of insulating material layer 214, peripheral) surrounding (FIG. 1-2, i.e. as shown by the figure(s)) the first central region, and the LED display substrate (i.e. please see above citation(s)) is located in (FIG. 1-2, i.e. as shown by the figure(s)) the first central region of the PCB (i.e. please see above citation(s)).
Regarding Claim 10, (Original) the LED display device of claim 9, wherein
AHMED et al. teach
the second conductive coupling elements (i.e. please see above citation(s)) are located in (FIG. 1-2, i.e. as shown by the figure(s)) the first peripheral region (i.e. please see above citation(s)), and
the plurality of first conductive coupling elements (i.e. please see above citation(s)) are electrically coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the plurality of second conductive coupling elements (i.e. please see above citation(s)) through conductive jumpers ([0025], FIG. 1-2, i.e. wires between pixels and scan transistors), respectively.
Regarding Claim 11, (Original) the LED display device of claim 10, wherein
AHMED et al. teach
the LED display substrate comprises a second central region ([0042], FIG. 2, i.e. another of insulating material layer 214, central) and a second peripheral region ([0042], FIG. 2, i.e. another of insulating material layer 214, peripheral), the plurality of LED chips (i.e. please see above citation(s)) are located in (FIG. 2, i.e. as shown by the figure(s)) the second central region and the first conductive coupling elements (i.e. please see above citation(s)) are located (FIG. 1-2, i.e. as shown by the figure(s)) in the second peripheral region (i.e. please see above citation(s)),
wherein the second peripheral region (i.e. please see above citation(s)) comprises a first selection area ([0045], FIG. 3A, i.e. first P/4 area), a second selection area ([0045], FIG. 3A, i.e. second P/4 area), a third selection area ([0045], FIG. 3A, i.e. third P/4 area), and a fourth selection area ([0045], FIG. 3A, i.e. fourth P/4 area)which are spaced apart from one another (FIG. 2-3A, i.e. as shown by the figure(s)),
the first selection area, the second selection area, the third selection area and the fourth selection area (i.e. please see above citation(s)) each have a selected number of first conductive coupling elements ([0045], FIG. 3A, i.e. micro LEDs 302) uniformly distributed therein (FIG. 3A, i.e. as shown by the figure(s)), and the selected number of first conductive coupling elements in each of the first selection area, the second selection area, the third selection area and the fourth selection area (i.e. please see above citation(s)) are electrically coupled to (FIG. 2-3A, i.e. as shown by the figure(s)) a selected number of first signal wires [0025], FIG. 1-3, i.e. data lines) through conductive jumpers ([0025], FIG. 1-2, i.e. wires between pixels and scan transistors) respectively, and
wherein the first selection area and the second selection area (i.e. please see above citation(s)) are respectively adjacent to two opposite edges ([0045], FIG. 3A, i.e. horizontal edges) of the surface on which the first selection area and the second selection area are located (i.e. please see above citation(s)), and the third selection area and the fourth selection area (i.e. please see above citation(s)) are respectively adjacent to other two opposite edges ([0045], FIG. 3A, i.e. vertical edges) of the surface on which the third selection area and the fourth selection area are located (i.e. please see above citation(s)).
Regarding Claim 12, (Original) the LED display device of claim 11,
AHMED et al. teach
further comprising a protective adhesive layer ([0050], FIG. 5, i.e. adhesive layer), wherein the protective adhesive layer (i.e. please see above citation(s)) covers (FIG. 1-5, i.e. as shown by the figure(s)) the plurality of LED chips, the plurality of first signal wires, the plurality of first conductive coupling elements, the plurality of second conductive coupling elements and the conductive jumpers (i.e. please see above citation(s)).
Regarding Claim 17, (Original) the LED display device of claim 3, wherein
AHMED et al. teach
the first conductive coupling elements and the second conductive coupling elements (i.e. please see above citation(s)) are pads (FIG. 1-2, i.e. pad shape, as shown by the figure(s)).

5.	Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. (No. CN102931330) in view of AHMED et al. (US Patent/PGPub. No. 20200043901) and Lin (US Patent/PGPub. No. 20190252461).

Regarding Claim 13, (Currently Amended) XUE et al. and AHMED et al. teach the LED display device of claim 7.
However, XUE et al. and AHMED et al. do not explicitly teach
the plurality of first signal wires comprise a plurality of first pole signal wires coupled to first poles of the plurality of LED chips, and a plurality of second pole signal wires coupled to second poles of the plurality of LED chips; and
all the plurality of first pole signal wires are located in a same layer, all the plurality of second pole signal wires are in located a same layer, and the plurality of first pole signal wires and the plurality of second pole signal wires are located in different layers.
In the same field of endeavor, Lin teaches
the plurality of first signal wires ([0004], FIG. 1, i.e. first metal line 01) comprise a plurality of first pole signal wires ([0004], FIG. 1, i.e. anodes) coupled to (FIG. 1, i.e. as shown by the figure(s)) first poles of the plurality of LED chips (i.e. please see above citation(s)), and a plurality of second pole signal wires ([0004], FIG. 1, i.e. third metal line 03) coupled to (FIG. 1, i.e. as shown by the figure(s)) second poles of the plurality of LED chips (i.e. please see above citation(s)); and
all the plurality of first pole signal wires (i.e. please see above citation(s)) are located in a same layer ([0004], FIG. 1, i.e. first metal line 01), all the plurality of second pole signal wires (i.e. please see above citation(s)) are in located a same layer ([0004], FIG. 1, i.e. third metal line 03), and the plurality of first pole signal wires and the plurality of second pole signal wires (i.e. please see above citation(s)) are located in different layers ([0004], FIG. 1, i.e. 01 ≠ 03).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to realize that XUE et al. and AHMED et al. teaching of display comprising pixels and driving circuits from Lin teaching of display comprising pixels and polarities’ connections would correctly connect pixels’ polarities by connecting pixels’ polarities (Lin’s [0004]).
 19 (New) the LED display device of claim 11,
is similarly rejected as shown above in Claim 13.

Allowable Subject Matter

6.	Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance:

AHMED et al. (US PGPUB./Pat. No. 20200043901) teach micro-light emitting diode (LED) display panel includes a display backplane substrate having a dielectric layer.  In an embodiment, a plurality of electrical contacts are positioned below a first surface of the dielectric layer.  In an embodiment a plurality of micro-LED pixel elements, are affixed to corresponding ones of the plurality of contacts.

Pan (US PGPUB./Pat. No. 20180102085) teaches Integrated light-emitting diode (LED) arrays based devices or systems and methods of forming the integrated LED arrays based devices or systems are provided. In one aspect, an integrated active-matrix LED display includes a silicon substrate including a first side and a second side, an array of active-matrix LED pixels formed on the first side, each LED pixel including at least one LED and at least one non-volatile memory coupled to the at least one LED, 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including

“…the first poles of the LED chips in each row of pixel units in the 1st to the mth rows of the pixel units of the pixel array are coupled to a single first pole signal wire, and a plurality of first pole signal wires coupled with the 1st to the mth rows of pixel units of the pixel array are electrically coupled to the first conductive coupling elements in the first selection area through corresponding coupling elements;
the first poles of the LED chips in each row of pixel units in the (m+1)th to the Mth rows of pixel units of the pixel array are coupled to a corresponding one of the plurality of first pole signal wires, and the first pole signal wires coupled with the (m+1)th to the Mth rows of pixel units of the pixel array are electrically coupled to the first conductive coupling elements in the second selection area through corresponding coupling elements; the second poles of the LED chips emitting light of a same color in each column of pixel units in the 1st to the mth rows of pixel units of the pixel array are coupled to a single second pole signal wire, and a plurality of the second pole signal wires coupled with the 1st to the mt rows of pixel units of the pixel array are electrically coupled to the first conductive coupling elements in the third selection area through corresponding coupling elements;
the second poles of the LED chips emitting light of a same color in each column of pixel units in the (m+1)th to the Mth rows of pixel units of the pixel array are coupled to a single second pole signal wire, and a plurality of second pole signal wires coupled to the (m+1)th to the Mth rows of pixel units of the pixel array are electrically coupled to the first conductive coupling elements in the fourth selection area through corresponding coupling elements…” (Claim 14; Claim 20 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628